 

Exhibit 10.9

 

Prepared by, and after recording

return to:

 

Ashanté L. Smith, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

MULTIFAMILY DEED TO SECURE DEBT,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

(GEORGIA)

 

Fannie Mae Multifamily Security Instrument Form 6025.GA   Georgia 01-16 © 2016
Fannie Mae

 

 

 

 

Tenside

 

MULTIFAMILY DEED TO SECURE DEBT,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

This MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of the
14th day of July, 2016, is executed by BR CARROLL TENSIDE, LLC, a limited
liability company organized and existing under the laws of Delaware, as grantor
(“Borrower”), to and for the benefit of WALKER & DUNLOP, LLC, a limited
liability company organized and existing under the laws of Delaware, as grantee
(“Lender”).

 

Borrower, in consideration of (i) the loan in the original principal amount of
Fifty-Two Million One Hundred Fifty Thousand and 00/100 Dollars ($52,150,000.00)
(the “Mortgage Loan”) evidenced by that certain Multifamily Note dated as of the
date of this Security Instrument, executed by Borrower and made payable to the
order of Lender maturing on August 1, 2023 (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), (ii) that
certain Multifamily Loan and Security Agreement dated as of the date of this
Security Instrument, executed by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and (iii) the security title created and transferred to
Lender by this Security Instrument, and to secure to Lender the repayment of the
Indebtedness (as defined in this Security Instrument), and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents (as defined in the Loan
Agreement), excluding the Environmental Indemnity Agreement (as defined in this
Security Instrument), and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, irrevocably and unconditionally
grants, warrants, conveys, bargains, sells, and assigns to and for the benefit
of Lender, with power of sale and right of entry and possession, the Mortgaged
Property (as defined in this Security Instrument), including the real property
located in Fulton County, State of Georgia, and described in Exhibit A attached
to this Security Instrument and incorporated herein by reference (the “Land”),
to have and to hold such Mortgaged Property unto Lender and Lender’s successors
and assigns, forever; Borrower hereby releasing, relinquishing and waiving, to
the fullest extent allowed by law, all rights and benefits, if any, under and by
virtue of the homestead exemption laws of the Property Jurisdiction (as defined
in this Security Instrument), if applicable.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, warrant,
convey, bargain, sell, and assign the Mortgaged Property, and that the Mortgaged
Property is not encumbered by any Lien (as defined in this Security Instrument)
other than Permitted Encumbrances (as defined in this Security Instrument).
Borrower covenants that Borrower will warrant and defend the title to the
Mortgaged Property against all claims and demands other than Permitted
Encumbrances.

 

Borrower and (by its acceptance hereof) Lender covenants and agrees as follows:

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 1 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

1.Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:

 

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

 

“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“Event of Default” has the meaning set forth in the Loan Agreement.

 

“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

 

“Goods” means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 2 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

 

“Impositions” means

 

(a)          any water and sewer charges which, if not paid, may result in a
lien on all or any part of the Mortgaged Property;

 

(b)          the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement;

 

(c)          Taxes; and

 

(d)          amounts for other charges and expenses assessed against the
Mortgaged Property which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender’s interests, all as
reasonably determined from time to time by Lender.

 

“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

 

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.

 

“Land” means the real property described in Exhibit A.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

 

“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

 

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:

 

(a)          the Land;

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 3 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(b)          the Improvements;

 

(c)          the Personalty;

 

(d)          current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefitting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(e)          insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

 

(f)          awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

(g)         contracts, options and other agreements for the sale of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(h)         Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

(i)          earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

 

(j)          Imposition Deposits;

 

(k)          refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Security Instrument is dated);

 

(l)          tenant security deposits;

 

(m)        names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;

 

(n)         Collateral Accounts and all Collateral Account Funds;

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 4 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(o)          products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

 

(p)          all of Borrower’s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

 

“Permitted Encumbrance” means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.

 

“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Prepayment Premium” has the meaning set forth in the Loan Agreement.

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

 

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

 

“Title Policy” has the meaning set forth in the Loan Agreement.

 

“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 5 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.

 

2.Security Agreement; Fixture Filing.

 

(a)          To secure to Lender, the repayment of the Indebtedness, and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a “fixture filing” in accordance with
the UCC. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest without the signature of Borrower. If an Event of Default has occurred
and is continuing, Lender shall have the remedies of a secured party under the
UCC or otherwise provided at law or in equity, in addition to all remedies
provided by this Security Instrument and in any Loan Document. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender’s other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower’s signature below which are the
addresses from which information on the security interest may be obtained.

 

(b)          Borrower represents and warrants that: (1) Borrower maintains its
chief executive office at the location set forth after Borrower’s signature
below, and Borrower will notify Lender in writing of any change in its chief
executive office within five (5) days of such change; (2) Borrower is the record
owner of the Mortgaged Property; (3) Borrower’s state of incorporation,
organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower’s exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower’s organizational identification
number, if applicable, is as set forth after Borrower’s signature below;
(6) Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof; (7) except as expressly provided in the
Loan Agreement, the UCC Collateral will not be removed from the Mortgaged
Property without the consent of Lender; and (8) no financing statement covering
any of the UCC Collateral or any proceeds thereof is on file in any public
office except pursuant hereto.

 

(c)          All property of every kind acquired by Borrower after the date of
this Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
deeds to secure debt, security agreements, financing statements, assignments and
assurances as Lender shall require for accomplishing the purposes of this
Security Instrument and to comply with the rerecording requirements of the UCC.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 6 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.

 

(a)          As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and to
constitute absolute present assignments, and not assignments for additional
security only. Only for purposes of giving effect to these absolute assignments
of Leases and Rents, and for no other purpose, the Leases and Rents shall not be
deemed to be a part of the Mortgaged Property. However, if these present,
absolute and unconditional assignments of Leases and Rents are not enforceable
by their terms under the laws of the Property Jurisdiction, then each of the
Leases and Rents shall be included as part of the Mortgaged Property, and it is
the intention of Borrower, in such circumstance, that this Security Instrument
create and perfect a lien on each of the Leases and Rents in favor of Lender,
which liens shall be effective as of the date of this Security Instrument.

 

(b)          Until an Event of Default has occurred and is continuing, but
subject to the limitations set forth in the Loan Documents, Borrower shall have
a revocable license to exercise all rights, power and authority granted to
Borrower under the Leases (including the right, power and authority to modify
the terms of any Lease, extend or terminate any Lease, or enter into new Leases,
subject to the limitations set forth in the Loan Documents), and to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender, and to
apply all Rents to pay the Monthly Debt Service Payments and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities and Impositions (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing (and no event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing), the Rents remaining after application pursuant to the preceding
sentence may be retained and distributed by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Security
Instrument.

 

(c)          If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall automatically terminate, and
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Lease (including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease) and, without
notice, Lender shall be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. During the continuance of an Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender, and Borrower shall, upon Borrower’s receipt of any Rents
from any sources, pay the total amount of such receipts to Lender. Although the
foregoing rights of Lender are self-effecting, at any time during the
continuance of an Event of Default, Lender may make demand for all Rents, and
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such notice by Lender shall be delivered to each
tenant personally, by mail or by delivering such demand to each rental unit.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 7 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(d)          If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

 

(e)          Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender’s entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable.  If Lender or
receiver takes possession and control of the Mortgaged Property, Lender or
receiver may exclude Borrower and its representatives from the Mortgaged
Property.

 

(f)          The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

 

(1)         obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease);

 

(2)         obligated to appear in or defend any action or proceeding relating
to any Lease or the Mortgaged Property; or

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 8 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(3)         responsible for the operation, control, care, management or repair
of the Mortgaged Property or any portion of the Mortgaged Property.

 

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

 

(g)          Lender shall be liable to account only to Borrower and only for
Rents actually received by Lender. Lender shall not be liable to Borrower,
anyone claiming under or through Borrower or anyone having an interest in the
Mortgaged Property by reason of any act or omission of Lender under this
Section 3, and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law, provided that Lender shall not
be released from liability that occurs as a result of Lender’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction
pursuant to a final, non-appealable court order. If the Rents are not sufficient
to meet the costs of taking control of and managing the Mortgaged Property and
collecting the Rents, any funds expended by Lender for such purposes shall be
added to, and become a part of, the principal balance of the Indebtedness, be
immediately due and payable, and bear interest at the Default Rate from the date
of disbursement until fully paid. Any entering upon and taking control of the
Mortgaged Property by Lender or the receiver, and any application of Rents as
provided in this Security Instrument, shall not cure or waive any Event of
Default or invalidate any other right or remedy of Lender under applicable law
or provided for in this Security Instrument or any Loan Document.

 

4.Protection of Lender’s Security.

 

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

 

(a)          paying fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants;

 

(b)          entering upon the Mortgaged Property to make repairs or secure the
Mortgaged Property;

 

(c)          obtaining (or force-placing) the insurance required by the Loan
Documents; and

 

(d)          paying any amounts required under any of the Loan Documents that
Borrower has failed to pay.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 9 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

 

5.Default; Acceleration; Remedies.

 

(a)          If an Event of Default has occurred and is continuing, Lender, at
its option, may declare the Indebtedness to be immediately due and payable
without further demand, and may either with or without entry or taking
possession as herein provided or otherwise, proceed by suit or suits at law or
in equity or any other appropriate proceeding or remedy (1) to enforce payment
of the Mortgage Loan; (2) to foreclose this Security Instrument judicially or
non-judicially by the power of sale granted herein; (3) to enforce or exercise
any right under any Loan Document; and (4) to pursue any one (1)or more other
remedies provided in this Security Instrument or in any other Loan Document or
otherwise afforded by applicable law. Each right and remedy provided in this
Security Instrument or any other Loan Document is distinct from all other rights
or remedies under this Security Instrument or any other Loan Document or
otherwise afforded by applicable law, and each shall be cumulative and may be
exercised concurrently, independently, or successively, in any order. Borrower
has the right to bring an action to assert the nonexistence of an Event of
Default or any other defense of Borrower to acceleration and sale.

 

(b)          Borrower acknowledges that the power of sale granted in this
Security Instrument may be exercised or directed by Lender without prior
judicial hearing and hereby appoints Lender as Borrower’s agent and
attorney-in-fact to exercise such power of sale in the name and on behalf of
Borrower. In the event Lender invokes the power of sale:

 

(1)         Borrower hereby authorizes and empowers Lender to take possession of
the Mortgaged Property, or any part thereof, and hereby grants to Lender a power
of sale and authorizes and empowers Lender to sell (or, in the case of the
default of any purchaser, to resell) the Mortgaged Property or any part thereof,
in compliance with applicable law, including compliance with any and all notice
and timing requirements for such sale;

 

(2)         Lender may sell and dispose of the Mortgaged Property at public
auction, at the usual place for conducting sales at the courthouse in the county
where all or any part of the Mortgaged Property is located, to the highest
bidder for cash, first advertising the time, terms and place of such sale by
publishing a notice of sale once a week for four (4) consecutive weeks (without
regard to the actual number of days) in a newspaper in which serves as the
official publication of legal notices and advertisements in such county, all
other notice being waived by Borrower; and Lender may thereupon execute and
deliver to the purchaser a sufficient instrument of conveyance of the Mortgaged
Property, which may contain recitals as to the happening of the Event of Default
upon which the execution of the power of sale granted by this Section 5 depends.
The recitals in the instrument of conveyance shall be presumptive evidence that
Lender duly complied with all preliminary acts prerequisite to the sale and
instrument of conveyance. Borrower constitutes and appoints Lender as Borrower’s
agent and attorney-in-fact to make such recitals, sale and conveyance;

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 10 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

(3)         the power and agency granted in this Section 5 are coupled with an
interest, are irrevocable by death or otherwise, and are in addition to the
remedies for collection of the Indebtedness as provided by law. Borrower
ratifies all of Lender’s acts, as such attorney-in-fact, and Borrower agrees
that such recitals shall be binding and conclusive upon Borrower and that the
conveyance to be made by Lender (and in the event of a deed in lieu of
foreclosure, then as to such conveyance) shall be effectual to bar all right,
title and interest, equity of redemption, including all statutory redemption,
homestead, dower, curtsey, and all other exemptions of Borrower, or its
successors in interest, in and to the Mortgaged Property; and

 

(4)         the Mortgaged Property may be sold in one (1) parcel and as an
entirety, or in such parcels, manner or order as Lender, in its discretion, may
elect, and one (1) or more exercises of the powers granted in this Section 5
shall not extinguish or exhaust the power unless the entire Mortgaged Property
is sold or the Indebtedness is paid in full, and Lender shall collect the
proceeds of such sale, applying such proceeds as provided in this Section 5. In
the event of a deficiency, Borrower shall immediately on demand from Lender pay
such deficiency to Lender, subject to the provisions of the Note limiting
Borrower’s personal liability for payment of the Indebtedness. Borrower waives
all rights, claims, and defenses with respect to Lender’s ability to obtain a
deficiency judgment. Borrower acknowledges that Lender may bid for and purchase
the Mortgaged Property at any foreclosure sale and shall be entitled to apply
all or any part of the Indebtedness as a credit to the purchase price.

 

(c)          If the Mortgaged Property is sold pursuant to this Section 5,
Borrower, or any person holding possession of the Mortgaged Property through
Borrower, shall surrender possession of the Mortgaged Property to the purchaser
at such sale on demand. If possession is not surrendered on demand, Borrower or
such person shall be a tenant holding over and may be dispossessed in accordance
with Georgia law.

 

(d)          Borrower covenants and agrees that Lender shall apply the proceeds
of any sale in the following order:

 

(1)         to all reasonable costs and expenses of the sale, including
reasonable attorneys’ fees and costs associated with title evidence and the
reasonable cost of such other professionals who provided services in connection
with the sale or establishing a deficiency, if any;

 

(2)         to the Indebtedness in such order as Lender, in Lender’s discretion,
directs; and

 

(3)         the excess, if any, to the person or persons legally entitled to the
excess.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 11 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

(e)          In connection with the exercise of Lender’s rights and remedies
under this Security Instrument and any other Loan Document, there shall be
allowed and included as Indebtedness: (1) all expenditures and expenses
authorized by applicable law and all other expenditures and expenses which may
be paid or incurred by or on behalf of Lender for reasonable legal fees,
appraisal fees, outlays for documentary and expert evidence, stenographic
charges and publication costs; (2) all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Lender incurred in preparation for, contemplation of or in connection with the
exercise of Lender’s rights and remedies under the Loan Documents; and (3) costs
(which may be reasonably estimated as to items to be expended in connection with
the exercise of Lender’s rights and remedies under the Loan Documents) of
procuring all abstracts of title, title searches and examinations, title
insurance policies, and similar data and assurance with respect to title as
Lender may deem reasonably necessary either to prosecute any suit or to evidence
the true conditions of the title to or the value of the Mortgaged Property to
bidders at any sale which may be held in connection with the exercise of
Lender’s rights and remedies under the Loan Documents. All expenditures and
expenses of the nature mentioned in this Section 5 and such other expenses and
fees as may be incurred in the protection of the Mortgaged Property and rents
and income therefrom and the maintenance of the lien of this Security
Instrument, including the fees of any attorney employed by Lender in any
litigation or proceedings affecting this Security Instrument, the Note, the
other Loan Documents, or the Mortgaged Property, including bankruptcy
proceedings, any Foreclosure Event, or in preparation of the commencement or
defense of any proceedings or threatened suit or proceeding, or otherwise in
dealing specifically therewith, shall be so much additional Indebtedness and
shall be immediately due and payable by Borrower, with interest thereon at the
Default Rate until paid.

 

(f)          Any action taken by Lender pursuant to the provisions of this
Section 5 shall comply with the laws of the Property Jurisdiction. Such
applicable laws shall take precedence over the provisions of this Section 5, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession) or a receiver appointed pursuant to
the provisions of this Security Instrument any powers, rights or remedies prior
to, upon, during the continuance of or following an Event of Default that are
more limited than the powers, rights, or remedies that would otherwise be vested
in such party under any applicable law in the absence of said provision, such
party shall be vested with the powers, rights, and remedies granted in such
applicable law to the full extent permitted by law.

 

6.Waiver of Statute of Limitations and Marshaling.

 

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through, or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.

 

7.Waiver of Redemption; Rights of Tenants.

 

(a)          Subject, in any event, to Section 11(c) hereof, Borrower hereby
covenants and agrees that it will not at any time apply for, insist upon, plead,
avail itself, or in any manner claim or take any advantage of, any appraisement,
stay, exemption or extension law or any so-called “Moratorium Law” now or at any
time hereafter enacted or in force in order to prevent or hinder the enforcement
or foreclosure of this Security Instrument. Without limiting the foregoing:

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 12 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(1)         Borrower for itself and all Persons who may claim by, through, or
under Borrower, hereby expressly waives any so-called “Moratorium Law” and any
and all rights of reinstatement and redemption, if any, under any order or
decree of foreclosure of this Security Instrument, it being the intent hereof
that any and all such “Moratorium Laws,” and all rights of reinstatement and
redemption of Borrower and of all other Persons claiming by, through, or under
Borrower are and shall be deemed to be hereby waived to the fullest extent
permitted by applicable law;

 

(2)         Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to Lender but will suffer and permit
the execution of every such right, power and remedy as though no such law or
laws had been made or enacted; and

 

(3)         if Borrower is a trust, Borrower represents that the provisions of
this Section 7 (including the waiver of reinstatement and redemption rights)
were made at the express direction of Borrower’s beneficiaries and the persons
having the power of direction over Borrower, and are made on behalf of the trust
estate of Borrower and all beneficiaries of Borrower, as well as all other
persons mentioned above.

 

(b)          Lender shall have the right to foreclose subject to the rights of
any tenant or tenants of the Mortgaged Property having an interest in the
Mortgaged Property prior to that of Lender. The failure to join any such tenant
or tenants of the Mortgaged Property as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Borrower as a defense in any
civil action instituted to collect the Indebtedness, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Mortgaged
Property, any statute or rule of law at any time existing to the contrary
notwithstanding.

 

8.Notice.

 

(a)          All notices under this Security Instrument shall be:

 

(1)         in writing, and shall be (A) delivered, in person, (B) mailed,
postage prepaid, either by registered or certified delivery, return receipt
requested, or (C) sent by overnight express courier;

 

(2)         addressed to the intended recipient at its respective address set
forth at the end of this Security Instrument; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 13 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(b)          Any party to this Security Instrument may change the address to
which notices intended for it are to be directed by means of notice given to the
other party in accordance with this Section 8.

 

(c)          Any required notice under this Security Instrument which does not
specify how notices are to be given shall be given in accordance with this
Section 8.

 

9.Mortgagee-in-Possession.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

 

10.Release and Reconveyance.

 

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and the reconveyance of the Mortgaged Property to Borrower,
and Borrower shall pay Lender’s costs incurred in connection with such release
and reconveyance.

 

11.Georgia State Specific Provisions.

 

(a)          To the fullest extent permitted by law, Borrower agrees that
Borrower will not at any time insist upon, plead, claim or take the benefit or
advantage of any present or future law providing for any appraisement,
valuation, stay, extension or redemption, homestead, moratorium, reinstatement,
marshaling or forbearance, and Borrower, for Borrower, Borrower’s heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Mortgaged Property, to the fullest extent
permitted by law, waives and releases all rights of redemption, valuation,
appraisement, stay of execution, reinstatement (including all rights under
O.C.G.A. Section 44-14--85), notice of intention to mature or declare due the
whole of the Indebtedness, and all rights to a marshaling of assets of Borrower,
including the Mortgaged Property.

 

(b)          This Security Instrument secures future advances.

 

(c)          This conveyance is intended to and shall constitute and be
construed as (1) a deed passing Borrower’s leasehold interest in the Mortgaged
Property to Lender, and is made under those provisions of the existing laws of
the State of Georgia (O.C.G.A. Section 44-14-60 et seq.) relating to conveyances
and deeds to secure debt (a/k/a “security deed”), and not a mortgage, and is
given to secure the payment and performance of the Indebtedness, and (2) a
security agreement pursuant to the provisions of the Uniform Commercial Code of
Georgia, Title 11 of the Official Code of Georgia. Moreover, use of the terms
“Mortgaged Property” or “Mortgage Loan,” whether in this Security Instrument or
in any other Loan Document, shall not be construed to mean that this Security
Instrument is a mortgage.

 

(d)          Lender’s acceptance, if any, of an assumption of the obligations of
this Security Instrument and the Note, and the release of Borrower pursuant to
the Loan Agreement, shall not constitute a novation and shall not affect the
priority of the lien created by this Security Instrument.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 14 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

(e)          The interest of Lender under this Security Instrument and the
liability and obligation of Borrower for the Indebtedness arise from a
“commercial transaction” within the meaning of O.C.G.A. Section 44-14-260(1).
Accordingly, pursuant to O.C.G.A. Section 44-14-263, Borrower waives any and all
rights which Borrower may have to notice (other than as may be expressly
provided for herein) prior to seizure by Lender of any interest in personal
property of Borrower which constitutes part of the Mortgaged Property, whether
such seizure is by writ of possession or otherwise.

 

(f)          In all events where Borrower may be obligated to pay all reasonable
costs, expenses and attorneys’ fees incurred by Lender in connection with the
Loan Documents, “reasonable attorneys’ fees” or words of similar import shall in
all events mean reasonable attorneys’ fees, actually incurred, without the
application of the statutory presumption established by the O.C.G.A.
Section 13-1-11.

 

(g)          Pursuant to O.C.G.A. Section 44-14-80, the parties to this Security
Instrument intend to establish and do hereby establish a perpetual or indefinite
security interest in the Mortgaged Property.

 

(h)          Wherever the word “lien” is used with respect to the encumbrance
effected by this Security Instrument, such as in the phrase “the lien of this
Security Instrument,” or words of similar import, such word shall mean and be a
reference to the “lien and security title” of this Security Instrument.

 

12.Governing Law; Consent to Jurisdiction and Venue.

 

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

13.Miscellaneous Provisions.

 

(a)          This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 15 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

(b)          The invalidity or unenforceability of any provision of this
Security Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

 

(c)          The following rules of construction shall apply to this Security
Instrument:

 

(1)         The captions and headings of the sections of this Security
Instrument are for convenience only and shall be disregarded in construing this
Security Instrument.

 

(2)         Any reference in this Security Instrument to an “Exhibit” or
“Schedule” or a “Section” or an “Article” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an exhibit or schedule
attached to this Security Instrument or to a Section or Article of this Security
Instrument.

 

(3)         Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(4)         Use of the singular in this Security Instrument includes the plural
and use of the plural includes the singular.

 

(5)         As used in this Security Instrument, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only, and not a limitation.

 

(6)         Whenever Borrower’s knowledge is implicated in this Security
Instrument or the phrase “to Borrower’s knowledge” or a similar phrase is used
in this Security Instrument, Borrower’s knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower’s knowledge after reasonable and
diligent inquiry and investigation.

 

(7)         Unless otherwise provided in this Security Instrument, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.

 

(8)         All references in this Security Instrument to a separate instrument
or agreement shall include such instrument or agreement as the same may be
amended or supplemented from time to time pursuant to the applicable provisions
thereof.

 

(9)         “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

14.Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 16 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

15.WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

 

x   Exhibit A Description of the Land (required)         x   Exhibit B
Modifications to Security Instrument       (Ground Lease Provisions)

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page 17 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

  BORROWER:       BR CARROLL TENSIDE, LLC, a Delaware limited liability company
          By: /s/ Jordan Ruddy (SEAL)     Jordan Ruddy       Authorized
Signatory  

 

Signed, sealed and delivered in the presence of:       /s/ Molly Brown      
Print Name: Molly Brown, Unofficial Witness       /s/ Lisa Hedden   Notary
Public, Lisa Hedden   County, New York   [SEAL]       Date:  June 24, 2016      
My commission expires: June 24, 2017  

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page S-1 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

  

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

 

§Debtor Name/Record Owner: BR Carroll Tenside, LLC

§Debtor Chief Executive Office Address:

c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor
New York, New York 10019

§Debtor Organizational ID Number: 6058627

 

The name and chief executive office of Lender (as Secured Party) are:

 

§Secured Party Name: Walker & Dunlop, LLC

§Secured Party Chief Executive Office Address:

7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814

 

Record Fee Owner of Real Estate: The Atlanta Development Authority

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page S-2 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot(s) 149 & 150 of the
17TH District, Fulton County, Georgia and being more particularly described as
follows:

 

Beginning at a pk nail set at the southwest end of the mitered intersection of
the westerly right-of-way line of Northside Drive (90' R/W) and the northerly
right-of-way line of Tenth Street (60' R/W) said point being the POINT OF
BEGINNING; thence along the northerly right-of-way line of Tenth Street (60' R/W
the following courses and distances: North 89 degrees 35 minutes 01 seconds West
a distance of 27.90 feet to a point; thence, North 89 degrees 34 minutes 09
seconds West a distance of 243.08 feet to a point; thence North 89 degrees 31
minutes 07 seconds West a distance of 149.89 feet to a pk nail set at the
intersection of said right-of-way line and the easterly right-of-way line of
Watkins street (R/W Varies); thence along the easterly right-of-way line of
Watkins Street (R/W Varies) North 02 degrees 59 minutes 27 seconds East a
distance of 245.14 feet to a pk nail set at the intersection of said
right-of-way line and the southerly right-of-way line of Edgehill Avenue (40'
R/W); thence along the southerly right-of-way line of Edgehill Avenue (40' R/W)
South 84 degrees 28 minutes 25 seconds East a distance of 149.84 feet to a
point; thence leaving said right-of-way line North 00 degrees 03 minutes 05
seconds West a distance of 40.33 feet to a point; thence North 00 degrees 05
minutes 47 seconds East, a distance of 107.91 feet to a pk nail set; thence
South 89 degrees 42 minutes 31 seconds East a distance of 39.73 feet to a pk
nail set; thence North 00 degrees 22 minutes 13 seconds East a distance of
100.06 feet to a pk nail set on the southerly right-of-way line of Eleventh
Street (40' R/W); thence along said right-of-way line the following courses and
distances: North 89 degrees 56 minutes 42 seconds East a distance of 142.12 feet
to a point; thence South 89 degrees 58 minutes 43 seconds East a distance of
105.45 feet to a pk nail set of the intersection of said right-of-way line and
the westerly right-of-way line of Northside Drive (90' R/W); thence along the
westerly right-of-way line of Northside Drive (90' R/W) the following courses
and distances: South 00 degrees 19 minutes 26 seconds West a distance of 147.18
feet to a point; thence South 00 degrees 26 minutes 51 seconds West a distance
of 69.53 feet to a point; thence South 00 degrees 32 minutes 10 seconds West a
distance of 242.59 feet to a pk nail set; thence South 48 degrees 31 minutes 09
seconds West a distance of 34.07 feet to a pk nail set and the TRUE POINT OF
BEGINNING.

 

Fannie Mae Multifamily Security Instrument Form 6025.GA Page A-1 Georgia 01-16 ©
2016 Fannie Mae

 

 

 

 

EXHIBIT B

 

MODIFICATIONS TO SECURITY INSTRUMENT

(Ground Lease Provisions)

 

The foregoing Security Instrument is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Security Instrument.

 

2.          Section 1 of the Security Instrument (Defined Terms) is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:

 

“Bonds” means The Atlanta Development Authority Taxable Lease Purchase Revenue
Bonds (Tivoli Tenside Project) Series 2009 issued in the amount of $70,000,000
pursuant to the Indenture of Trust between Atlanta Development Authority, as
issuer, and The Bank of New York Mellon Trust Co., Inc., as trustee, dated
December 1, 2009.

 

“Fee Estate” means the fee estate of Ground Lessor under the Ground Lease.

 

“Ground Lease” means the lease described in Schedule A attached hereto pursuant
to which Borrower, as lessee, leases the Land and Improvements from the Ground
Lessor, as such lease may from time to time be amended, modified, supplemented,
renewed and extended.

 

“Ground Lessee Default” means (a) a default by Borrower in making any payment of
rent, additional rent or other sum of money payable by Borrower to Ground Lessor
under the Ground Lease on the date such payment is due and payable, or (b) a
default by Borrower in performing or observing any of the terms, covenants or
conditions of the Ground Lease (other than the payments referred to in
clause (a)) required to be performed or observed by Borrower.

 

“Ground Lessor” means the lessor from time to time under the Ground Lease.

 

“Ground Lessor Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement of a voluntary case under one or more of the
Insolvency Laws by Ground Lessor;

 

(b)          the acknowledgment in writing by Ground Lessor that it is unable to
pay its debts generally as they mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Ground Lessor;

 

(d)          the filing of an involuntary case under one or more Insolvency Laws
against Ground Lessor; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Ground Lessor or any
substantial part of the assets of Ground Lessor;

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 1 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Ground Lessor Bankruptcy Event until the ninetieth (90th) day after filing
(if not earlier dismissed) so long as such proceeding or case occurred without
the consent, encouragement or active participation of (1) Ground Lessor, (2) any
Person Controlling Ground Lessor or (3) any Person Controlled by or under common
Control with Ground Lessor (in which event such case or proceeding shall be a
Ground Lessor Bankruptcy Event immediately).

 

“Ground Lessor Default” means a default by Ground Lessor in performing or
observing any of the terms, covenants or conditions of the Ground Lease required
to be performed or observed by Ground Lessor.

 

“Ground Rent” means the base or minimum rent payable in fixed monthly or other
periodic installments under the Ground Lease.

 

“Leasehold Estate” means Borrower’s interest in the Land and Improvements
pursuant to the Ground Lease, including (a) all rights of Borrower to renew or
extend the term of the Ground Lease, (b) all amounts deposited by Borrower with
Ground Lessor under the Ground Lease, (c) Borrower’s right or privilege to
terminate, cancel, surrender, modify or amend the Ground Lease, and (d) all
other options, privileges and rights granted and demised to Borrower under the
Ground Lease and all appurtenances with respect to the Ground Lease.

 

“Lender’s Assumption Notice” means a notice from Lender to Borrower in which
(a) Lender demands that Borrower assume the Ground Lease and assign the Ground
Lease to Lender, or its designee, in accordance with the applicable Insolvency
Laws, and (b) Lender agrees to cure or provide adequate assurance of prompt cure
of all Ground Lessee Defaults reasonably susceptible of being cured by Lender
and of future performance under the Ground Lease.

 

3.          The definition of “Mortgaged Property” set forth in Section 1 of the
Security Instrument (Defined Terms) is hereby deleted and restated in their
entirety to read as follows:

 

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:

 

(a)          the Leasehold Estate;

 

(b)          the Personalty;

 

(c)          current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefitting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(d)          insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 2 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

(e)          awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

(f)          contracts, options and other agreements for the sale of the Land,
the Improvements, the Personalty or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(g)          Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

(h)          earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

 

(i)          Imposition Deposits;

 

(j)          refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Security Instrument is dated);

 

(k)          tenant security deposits;

 

(l)          names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names and goodwill relating to any
of the Mortgaged Property;

 

(m)          Collateral Accounts and all Collateral Account Funds;

 

(n)          products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

 

(o)          all of Borrower’s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

 

4.          The following section is hereby added to the Security Instrument as
Section 16 (Ground Lease Provisions):

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 3 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

16.         Ground Lease Provisions.

 

(a)          Representations and Warranties Regarding Ground Lease.

 

Borrower warrants and represents to Lender that, as of the Effective Date:

 

(1)         the Ground Lease is in full force and effect in accordance with its
terms, unmodified by any writing or otherwise, except as previously disclosed to
Lender in writing;

 

(2)         Borrower has not waived, canceled or surrendered any of its rights
under the Ground Lease;

 

(3)         Borrower is the sole owner of, and has good and marketable title to,
the Leasehold Estate;

 

(4)         Borrower enjoys the quiet and peaceful possession of the Leasehold
Estate, and there are, as of the date hereof, no defenses to Borrower’s
enforcement of its rights under the Ground Lease;

 

(5)         the Leasehold Estate is free and clear of all liens, encumbrances
and other matters affecting title, other than the lien of the Security
Instrument and the easements and restrictions listed in a schedule of exceptions
to coverage in the title insurance policy issued to Lender contemporaneously
with the execution and recordation of the Security Instrument and insuring
Lender’s interest in the Mortgaged Property, including the Leasehold Estate;

 

(6)         there is no existing Ground Lessee Default and no event has occurred
which, with the passage of time or the giving of notice, or both, would
constitute a Ground Lessee Default; and

 

(7)         to the best of Borrower’s knowledge, there is no existing Ground
Lessor Default and no event has occurred which, with the passage of time or the
giving of notice, or both, would constitute a Ground Lessor Default.

 

(b)          Affirmative Covenants Regarding Ground Lease.

 

Borrower shall:

 

(1)         pay the Ground Rent and all other sums of money due and payable at
any time and from time to time under the Ground Lease as and when such sums
become due and payable, but in any event before the expiration of any grace
period provided in the Ground Lease for the payment of any such sum, and

 

(2)         at all times promptly and fully perform, observe and comply with all
other terms, covenants and conditions of the Ground Lease to be performed,
observed or complied with by Borrower as lessee under the Ground Lease, at the
times for performance set forth therein, with allowance for grace periods, if
any, and will enforce the obligations of Ground Lessor under the Ground Lease to
the end that Borrower may enjoy all of the material rights granted it under the
Ground Lease.

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 4 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

If the Ground Lease does not provide for a grace period for the payment of a sum
of money, Borrower shall make the payment on or before the date on which the
payment becomes due and payable. Borrower shall deliver evidence of the payment
to Lender within ten (10) days after receipt of a written request from Lender
for evidence of the payment.

 

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, so long as Borrower is the holder of the Bonds, Lender acknowledges
and agrees that Ground Rent will be paid and administered in accordance with the
“Home Office Payment Agreement” under the Ground Lease, and Borrower shall not
be obligated to make any monthly deposits with Lender to cover required Ground
Rent payments pursuant hereto. Borrower will not transfer its interest in the
Bonds without Lender’s prior written consent.

 

(c)          Negative Covenants Regarding Ground Lease.

 

Borrower shall not, without the written consent of Lender (which may be given or
withheld by Lender in its sole and absolute discretion):

 

(1)         surrender the Leasehold Estate to Ground Lessor or terminate or
cancel the Ground Lease;

 

(2)         amend, modify or change the Ground Lease, either orally or in
writing, or waive any of Borrower’s rights under the Ground Lease;

 

(3)         subordinate the Ground Lease or the Leasehold Estate to any
mortgage, deed of trust or other lien on the Fee Estate;

 

(4)         except as otherwise provided in Section 16(d) (Ground Lease
Provisions – Ground Lessee’s Bankruptcy Event) of this Security Instrument,
reject or assume the Ground Lease or assign the Leasehold Estate pursuant to any
Insolvency Laws. Borrower absolutely and unconditionally transfers and assigns
to Lender all of Borrower’s rights to surrender, terminate, cancel, modify and
change the Ground Lease, and any such surrender, termination, cancellation,
modification or change made without the prior written consent of Lender shall be
void and have no legal effect; or

 

(5)         acquire the Fee Estate.

 

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, on or after the later of January 1, 2021 or the termination of the tax
benefits that the Mortgaged Property receives in connection with Ground Lease,
and provided that Borrower complies with subsection (h) below, Lender shall not
unreasonably withhold, condition or delay its approval of Borrower’s (1)
termination or cancellation of the Ground Lease or (2) acquisition of the Fee
Estate.

 

(d)          Ground Lessee’s Bankruptcy Event.

 

(1)         Borrower assigns to Lender, as additional security for the
Indebtedness, Borrower’s right to reject the Ground Lease under the Insolvency
Laws after the occurrence of a Bankruptcy Event, subject to Section 16(d)(2)
(Ground Lease Provisions – Ground Lessee’s Bankruptcy Event) of this Security
Instrument.

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 5 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

(2)         If, after the occurrence of a Bankruptcy Event, Borrower decides to
reject the Ground Lease, Borrower shall give Lender written notice, at least
ten (10) Business Days in advance, of the date on which Borrower intends to
apply to any bankruptcy court for authority and permission to reject the Ground
Lease. Lender shall have the right, but not the obligation, within ten (10) days
after receipt of Borrower’s notice, to deliver a Lender’s Assumption Notice. If
Lender timely delivers Lender’s Assumption Notice to Borrower, Borrower shall
not reject the Ground Lease and shall, within fifteen (15) days after receipt of
Lender’s notice, comply with the demand contained in Lender’s Assumption Notice.
If Lender does not timely deliver Lender’s Assumption Notice to Borrower,
Borrower shall have the right to reject the Ground Lease.

 

(e)          Ground Lessor’s Bankruptcy Event.

 

(1)         If, after the occurrence of a Ground Lessor Bankruptcy Event, Ground
Lessor rejects the Ground Lease pursuant to the Insolvency Laws, (A) Borrower,
immediately after obtaining notice of the rejection, shall deliver a copy of the
notice to Lender, (B) Borrower shall not, without Lender’s prior written consent
(which may be given or withheld in Lender’s discretion), elect to treat the
Ground Lease as terminated pursuant to the applicable Insolvency Laws, and
(C) this Security Instrument and the lien created by this Security Instrument
shall extend to and encumber Borrower’s retained rights under the Ground Lease
that are appurtenant to the Leasehold Estate for the balance of the term of the
Ground Lease and for any renewal or extension of those rights under the Ground
Lease. Borrower transfers and assigns to Lender, as additional security for the
Indebtedness, Borrower’s rights, after Ground Lessor’s rejection of the Ground
Lease, to treat the Ground Lease as terminated, and any termination of the
Ground Lease made by Borrower without Lender’s prior written consent shall be
void and have no legal effect.

 

(2)         Borrower transfers and assigns to Lender, as additional security for
the Indebtedness, all of Borrower’s rights to damages caused by Ground Lessor’s
rejection of the Ground Lease after the occurrence of a Ground Lessor Bankruptcy
Event and all of Borrower’s rights to offset such damages against rent payable
under the Ground Lease. As long as no Event of Default has occurred and is
continuing, Lender agrees that it will not enforce its rights under the
preceding sentence, but will permit Borrower to exercise such rights with
Lender’s prior written consent. Any amounts received by Lender as damages
arising out of Ground Lessor’s rejection of the Ground Lease shall be applied in
the manner set forth in Section 2.02(f) of the Loan Agreement (Application of
Payments).

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 6 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

(f)          Lender’s Right to Cure Ground Lessee Defaults.

 

At any time after Lender receives notice of a Ground Lessee Default, (1) Lender
may (but shall not be obligated to do so), make any payment, perform any
obligation, and take any other action Borrower would have the right to pay,
perform or take under the Ground Lease which Lender deems necessary or desirable
to cure the Ground Lessee Default, and (2) Lender and its authorized agents
shall have the right at any time or from time to time to enter the Mortgaged
Property, or any part thereof, including the Leasehold Estate, to such extent
and as often as Lender, in its discretion, deems necessary or desirable in order
to cure the Ground Lessee Default, subject to the rights of the tenants and
occupants of the Mortgaged Property. Lender may exercise its rights hereunder
immediately after receipt of notice of a Ground Lessee Default and without
regard to any grace period provided to Borrower in the Ground Lease to cure the
Ground Lessee Default. For purposes of exercising its rights hereunder, Lender
shall be fully protected for any action taken or omitted to be taken by Lender,
in good faith, in reliance on any written notice from Ground Lessor stating that
a Ground Lessee Default has occurred and is continuing even though Borrower may
question or deny the existence or nature of the Ground Lessee Default. All
expenditures made by Lender hereunder to cure a Ground Lessee Default shall
become an additional part of the Indebtedness.

 

(g)          Option To Renew Or Extend Ground Lease.

 

Borrower shall give Lender written notice of Borrower’s intention to exercise
each option to renew or extend the term of the Ground Lease at least ninety (90)
days, but not more than one hundred fifty (150) days, before the last day on
which the option may be timely exercised. If Borrower intends to renew or extend
the term of the Ground Lease, it shall deliver to Lender, together with the
notice of such decision, a copy of the notice of renewal or extension it
delivers to Ground Lessor. If Borrower does not intend to renew or extend the
term of the Ground Lease or, if Borrower fails to deliver its written notice of
exercise of its option to renew or extend the term of the Ground Lease at least
ninety (90) days before the last day on which the option may be timely
exercised, Lender shall have the right, but shall not be obligated, to renew or
extend the term of the Ground Lease for and on behalf of Borrower.

 

(h)          No Merger of Estates.

 

If Borrower acquires the Fee Estate, (1) there shall be no merger between the
Fee Estate and the Leasehold Estate unless all persons, including Lender, having
an interest in the Ground Lease consent in writing to the merger, and
(2) simultaneously with Borrower’s acquisition of the Fee Estate, the lien of
this Security Instrument shall automatically, without the necessity of any
further conveyance, be spread to cover the Fee Estate and as so spread shall be
prior to the lien of any mortgage, deed of trust or other lien placed on the Fee
Estate after the date of this Security Instrument. Promptly after Borrower’s
acquisition of the Fee Estate, Borrower, at its sole cost and expense, including
payment of Lender’s attorneys’ fees and out-of-pocket disbursements, shall
execute and deliver all documents and instruments necessary to subject the Fee
Estate to the lien of this Security Instrument, and shall provide to Lender a
title insurance policy insuring the lien of this Security Instrument as a first
lien on the Fee Estate and the Leasehold Estate. If Lender acquires the Fee
Estate and the Leasehold Estate (whether pursuant to the provisions of the
Ground Lease, by foreclosure of this Security Instrument, or otherwise), the Fee
Estate and the Leasehold Estate shall not merge as a result of such acquisition
and shall remain separate and distinct for all purposes after such acquisition
unless and until Lender shall elect to merge the Fee Estate and the Leasehold
Estate.

 

(i)          New Lease.

 

If (1) the Ground Lease is canceled or terminated for any reason before the
natural expiration of its term, and (2) Lender (or its designee) obtains from
Ground Lessor a new lease in accordance with the term of the Ground Lease,
Borrower shall have no right, title or interest in and to the new lease or the
leasehold estate created by the new lease.

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 7 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

(j)          Notices Under Ground Lease.

 

Borrower shall deliver to Lender, within (1) ten (10) days after Borrower’s
receipt, a true and correct copy of each notice, demand, complaint or request
from Ground Lessor under, or with respect to, the Ground Lease; and (2) within
ten (10) days after Borrower’s receipt of request from Lender, such other
information and evidence as Lender may reasonably request concerning Borrower’s
due observance, performance and compliance with the terms, covenants and
provisions of the Ground Lease.

 

(k)          Appointment of Lender as Borrower’s Attorney-In-Fact.

 

Borrower makes, constitutes and appoints Lender as Borrower’s attorney-in-fact,
in Borrower’s name, place and stead, with full power of substitution, to take
all actions and to sign all documents and instruments which Lender, in its
discretion, considers to be necessary or desirable to (1) prevent or cure a
Ground Lessee Default pursuant to Section 16(f) (Ground Lease Provisions –
Lender’s Right To Cure Ground Lessee Defaults) of this Security Instrument,
(2) perform or carry out any of Borrower’s covenants under Section 16(d) (Ground
Lease Provisions – Ground Lessee’s Bankruptcy Event) of this Security
Instrument, (3) renew or extend the term of the Ground Lease pursuant to
Section 16(g) (Ground Lease Provisions – Option to Renew or Extend Ground Lease)
of this Security Instrument, (4) appoint arbitrators and conduct arbitration
proceedings pursuant to the Ground Lease, and (5) request and obtain estoppel
certificates from Ground Lessor pursuant to the Ground Lease. Borrower gives and
grants to Lender, as Borrower’s attorney-in-fact, full power and authority to do
and perform every act and sign every document and instrument necessary and
proper to be done in the exercise of the foregoing power as fully as Borrower
might or could do, and Borrower hereby ratifies and confirms all acts that
Lender, as Borrower’s attorney-in-fact, shall lawfully do or cause to be done by
virtue of this power of attorney. This power of attorney, being coupled with an
interest, shall be irrevocable as long as any of the Indebtedness remains unpaid

 

(l)          No Lender Obligation Under Ground Lease.

 

Lender shall have no liability or obligation under the Ground Lease by reason of
its acceptance of this Security Instrument.

 

(m)          Schedule A.

 

Schedule A (Description of Ground Lease) is hereby attached to and made a part
of this Security Instrument.

 

Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 8 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

  

  /s/ JR     Borrower Initials  

 



Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 9 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

SCHEDULE A

 

Lease Agreement dated December 1, 2009, between The Atlanta Development
Authority, as lessor, and Ten Side Holdings, LLC, as lessee and predecessor
–in–interest to BR Carroll Tenside, LLC.

 



Modifications to Security Instrument
(Ground Lease Provisions) Form 6308 Page 10 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

